EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, Kent Erickson, on 03/10/21.  The application has been amended as follows: 
Claim 1 is amended to recite:
“A hydraulic damper, comprising:
a damper cylinder containing a fluid;
a piston slidably retained within the damper cylinder, the piston dividing the damper cylinder into a first fluid chamber and a second fluid chamber;
a piston rod for driving the piston within the damper cylinder, the piston rod comprising
a fluid passageway having a first opening in fluid communication with the first fluid chamber, and a second opening in fluid communication with the second fluid chamber; 
wherein the piston is slidably moveable along the direction of elongation of the damper cylinder in compression and rebound, where compression results in a flow of fluid through the fluid passageway from the first fluid chamber to the second fluid chamber, and rebound results in a flow of fluid through the fluid passageway from the second fluid chamber to the first fluid chamber; and
an adjustment mechanism located within the fluid passageway between the first opening, second opening and comprising:
a float assembly, slidably retained within the fluid passageway and configured to allow fluid to flow through the fluid passageway, while also being driven by the flow of fluid through the fluid passageway, such that when the piston moves in compression, at least a portion of the float assembly will be driven toward the second opening, and when the piston moves in rebound, at least a portion of the float assembly will be driven toward the first opening, the float assembly being retained within the fluid passageway by a compression barrier for restricting movement of the float assembly when the piston moves in compression, and a rebound barrier for restricting movement of the float assembly when the piston moves in rebound, such that when the piston moves in compression, at least a portion of the float assembly bears against the compression barrier, and when the piston moves in rebound, at least a portion of the float assembly bears against the rebound barrier;
	a compression valve located between the float assembly and the second opening and adjacent to the compression barrier, such that when the piston moves in compression, the compression valve interacts with the float assembly to restrict the flow of fluid through the fluid passageway, the compression valve being adjustably movable with respect to the compression barrier in order to adjust the restriction of fluid flow through the fluid passageway when the piston is in compression; and
	a rebound valve located between the float assembly and the first opening and adjacent to the rebound barrier, such that when the piston moves in rebound, the rebound valve interacts with the float assembly to restrict the flow of fluid through the fluid passageway, the rebound valve being adjustably moveable with respect to the rebound barrier in order to adjust the restriction of fluid flow through the fluid passageway when the piston is in rebound.”
Claim 2 is cancelled.
Claim 14 is cancelled.

Claims 1 and 3-13 are allowed. 




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is U.S. Patent No. 5,954,167 (Richardson et al.).  Richardson discloses a hydraulic damper [Fig. 1] with a cylinder (11), piston rod (10), 1st and 2nd chambers (13, 12), fluid passageway with a 1st opening (top of figure) and 2nd opening (28), and adjustment mechanism (19, 22, 36) that comprises a compression adjustment means (36) with a compression valve (36), a rebound adjustment means (22) with a rebound valve (22), and a float assembly (24, 32).  See Fig. 1.  To the extent that there is a “rebound barrier,” it is the bottom surface of the rebound valve (22) and the “compression barrier” is the top surface of extension (39) of compression valve (32).  However, the newly added claim language in the instant examiner’s amendment requires the valves to be “located adjacent to” their respective barriers, whereas Richardson’s valves include the barriers.  For this reason, the claims are distinguishable from this reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        March 10, 2021